     Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 1 of 64 PageID #: 570




                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


JIMMIE C. GARDNER,

              Plaintiff,

v.                                      Civil Action No. 2:17-cv-03934

KANAWHA COUNTY, WEST VIRGINIA;
KANAWHA COUNTY COMMISSION;
KANAWHA COUNTY PROSECUTING
ATTORNEY, in his official
capacity; WILLIAM C. FORBES;
REAGAN E. WHITMYER; JOHN J.
FRAIL; and CHARLESTON POLICE
DEPARTMENT,

              Defendants.



                        MEMORANDUM OPINION AND ORDER



              Pending are two motions to dismiss, one by defendant

William C. Forbes filed on December 22, 2017; and one by

defendants Kanawha County, West Virginia, Kanawha County

Commission (“the County Commission”), Kanawha County Office of

Prosecuting Attorney (“Prosecuting Attorney” or “Prosecuting

Attorney’s Office”), Reagan E. Whitmyer, and John J. Frail
    Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 2 of 64 PageID #: 571



(collectively, “Kanawha County Defendants”) filed on January 2,

2018. 1


             Although listed as separate defendants, the court

notes that Kanawha County, West Virginia is not a separate

suable entity from the County Commission.           Rather, the County

Commission is the entity through which the County acts and may

be sued.     See W. Va. Code Ann. § 7-1-1 (“The county commission .

. . of every county within the State of West Virginia shall be a

corporation by the name of “The County Commission of ..........

County”, . . . by which name it may sue and be sued, plead and

be impleaded and contract and be contracted with.”)             Moreover,

there are no allegations in the complaint which differentiate

between the two parties, nor is the issue presented by any of

the parties.     The court accordingly refers to both parties as

“the County Commission,” and Kanawha County, West Virginia is

not deemed a separate party, but is rather dismissed as a

duplicative party.




1 The Charleston Police Department also filed a motion to
dismiss. On March 28, 2019, the court entered an agreed order
dismissing the Charleston Police Department from this action
pursuant to a settlement agreement with the plaintiff. The
Charleston Police Department is thus no longer a party in this
action and their motion has been dismissed as moot. See ECF #
54.
                                       2
  Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 3 of 64 PageID #: 572



                              I. Background



            Jimmie C. Gardner is a citizen of the State of

Georgia.    (Compl. ¶ 2.)    Each of the defendants is either a

citizen or entity of the State of West Virginia.          (See id. ¶¶ 3-

9.)   Particularly, Forbes served as the prosecuting attorney for

Kanawha County and Whitmyer and Frail served as assistant

prosecuting attorneys in Kanawha County.         (Id. ¶¶ 6-8.)



      A. Procedural History



            In 1987, three women were attacked in their homes, two

in one instance on May 16, and the third on July 24, in the

Kanawha City area of Charleston, West Virginia.          Gardner v.

Ballard, 172 F. Supp. 3d 925, 930 (S.D. W. Va. 2016), see Compl.

¶ 76.   Police investigated “over one hundred suspects” including

Gardner who was a pitcher for the Charleston Wheelers baseball

team at the time.    Id.    “In May 1989, Gardner was indicted and

subsequently tried in connection with attacks on two [of the]

women.”    Id. at 929.


            The salient evidence adduced at trial in the Circuit

Court of Kanawha County included the expert testimony of Fred

Zain, a serologist and a nonparty to this action who is

deceased, and a fingerprint comparison.         See id. at 931.     The

                                     3
  Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 4 of 64 PageID #: 573



fingerprint evidence had remained uncovered for nearly two years

before Gardner’s indictment: Gardner provided his fingerprints

in August 1987, and investigators did not match Gardner’s

fingerprints to a print lifted from one of the crime scenes

until May 1989.    See id. at 931-32.      Evidently, investigators

had simply “missed [Gardner’s] fingerprints” in 1987.           Id. at

931 n.7.    At any rate, West Virginia State Police Lieutenant

David Shumate “testified [at trial that] ‘the latent fingerprint

from the vase is a print of the left middle finger of Jimmie

Gardner.’”    Id. at 932.


            As to one of the May 16th victims, Zain testified that

his comparison of Gardner’s blood sample with semen recovered

from the victim revealed “that [Zain] could neither include nor

exclude Gardner as the semen depositor[.]”         Id. at 933.     As to

the victim of the July 24th attack, Zain testified that a

comparison showed “that Gardner was included in the 0.18 percent

of the population that could have been responsible for the

semen[.]”    Id. at 935.    Zain further testified that a separate

suspect -- identified by one of the victims as her attacker --

“was totally excluded as a possible semen donor in both cases.”

Id.




                                     4
  Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 5 of 64 PageID #: 574



           On February 1, 1990, the jury convicted Gardner of

sexual assault, robbery, felony assault, and breaking and

entering stemming from the May 16th attack, but acquitted

Gardner of the charges stemming from the July 24th attack.            Id.

at 929.   On March 5, 1990, “Gardner was sentenced to an

aggregate indeterminate term of 33 to 110 years in prison, of

which he [ultimately] served more than 25 years.”           Id.   Gardner

appealed his conviction, which the Supreme Court of Appeals of

West Virginia summarily denied.       Id. at 929 n.4.     Then, in

December 1993, the Supreme Court granted Gardner habeas relief

and remanded to the Circuit Court of Kanawha County following

the state high court’s adoption of an investigative report into

the practices of Zain, explained in further detail below.            Id.

at 929.   Gardner’s case languished in the circuit court for

about twenty-three years despite the Supreme Court, on three

occasions, directing that court to grant Gardner a hearing.             Id.


           On November 12, 2013, this court excused Gardner’s

requirement to exhaust state remedies before pursuing federal

habeas relief.    Gardner v. Plumley, No. 2:12-cv-03386, 2013 U.S.

Dist. LEXIS 160870, at *18 (S.D. W. Va. Nov. 12, 2013), see

Compl. ¶ 75.   Finally, on March 25, 2016, this court granted

Gardner’s habeas petition, vacated his convictions, and ordered

the State of West Virginia either to retry or release Gardner


                                     5
  Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 6 of 64 PageID #: 575



within sixty days, as a result of which he was released.

Ballard, 172 F. Supp. 3d at 940-41, Compl. ¶¶ 80-84.           Now,

Gardner brings this action against the defendants.



     B. Allegations of the Complaint



            Zain was employed by the West Virginia State Police

(“State Police”), a nonparty to this action, as a serologist

until July 1989 when he moved to Texas to continue working in

serology.    See Compl. ¶¶ 15, 23.       “For many years and across

dozens of cases, the Kanawha County Prosecuting Attorney’s

Office used . . . Zain as an expert witness on their cases, as a

matter of pattern and practice, despite knowing or recklessly

disregarding information that Zain was not properly vetted,

lacked appropriate qualifications, and was regularly presenting

false testimony in criminal cases[.]”         Id. ¶ 15.


            “The West Virginia State Police knew as early as 1985

or earlier that Zain did not have appropriate academic

credentials to serve as a serology expert based on

correspondence received from the FBI.”         Id. ¶ 19.    Similarly,

since sometime between 1985 and 1989, the Prosecuting Attorney

“knew or should have known that Zain did not have appropriate

credentials to serve as a serology expert in cases prosecuted by

th[e o]ffice.”    Id. ¶ 20.    Gardner alleges that “[a]t all

                                     6
  Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 7 of 64 PageID #: 576



relevant times, Kanawha County employees and County-sponsored

witnesses were not reasonably or adequately hired, retained,

trained and/or supervised, including” in all matters pertaining

to evidence.    See id. ¶ 36.


            Some state troopers lodged complaints against Zain

between 1985 and 1989, telling the State Police that Zain “was

making improper and unjustified findings in the laboratory.”

Id. ¶ 21.    In fact, “Zain became the subject of a ‘magic wand’

joke –- Troopers would say Zain waved a magic wand because that

was the only way he could get the results he obtained.”            Id.

During that same time period, the Prosecuting Attorney’s Office,

including Forbes, Whitmyer, and Frail, “knew or should have

known that Zain’s findings and testimony were not reliable and

that he should not be used as a serology expert in cases

prosecuted by th[e o]ffice.”       Id. ¶ 22.


            After Zain left the State Police in July 1989,

“laboratory personnel refused to stand by the results of work

Zain had done while with the State Police,” and Trooper Ted

Smith, the Director of the Serology Division, “instructed lab

personnel to not automatically accept Zain’s work and only

testify as to what they felt was supportable.”          Id. ¶ 25.

Trooper Smith informed his superiors at the State Police of this

situation, and he also told “at least one member” of the

                                     7
  Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 8 of 64 PageID #: 577



“Prosecuting Attorney’s Office that the State Police were not

standing behind Zain’s work.”       Id. ¶¶ 26, 66.


           Nevertheless, under the direction of the Prosecuting

Attorney’s Office, Forbes, Whitmyer, and Frail, the Prosecuting

Attorney’s Office used Zain as an expert witness in criminal

cases for many years both before and after Zain had moved to

Texas and despite the clear warning signs that Zain was at least

unreliable.   Id. ¶¶ 6-8, 15-16, 18, 27.        After Zain left the

State Police, individuals within the Prosecuting Attorney’s

Office “began complaining that the results from the State Police

laboratory were not as good –- i.e., not as incriminating –- as

when Zain was there.”     Id. ¶ 24.


           Despite the availability of qualified State Police

laboratory personnel, the Prosecuting Attorney’s Office

“pull[ed] evidence from the State Police laboratory and sen[t]

it to Zain in Texas for testing,” even if Zain was otherwise

totally disconnected from the case.        Id. ¶ 28.    More than once,

Zain produced “results more favorable for the prosecution” than

the State Police laboratory based upon the same evidence.            Id.

When “[State Police] laboratory personnel refused to testify to

Zain’s results, . . . [the] Prosecuting Attorney’s Office,

including Defendants Forbes, Whitmyer and Frail, flew Zain from

Texas to West Virginia to testify in certain cases.”           Id. ¶ 29.

                                      8
  Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 9 of 64 PageID #: 578



            The Prosecuting Attorney “is the policymaker and final

decision-maker regarding the use of contracted expert witnesses

and the policies and procedures for vetting and approving said

experts.”    Id. ¶ 32.   “[W]ith the assistance or knowledge of . .

. Forbes, Whitmyer and Frail,” the Prosecuting Attorney’s Office

repeatedly engaged Zain as a paid “contractor and vendor” to

provide expert witness testimony.        Id. ¶¶ 30-31.    “By having

Zain as an approved contractor, prosecutors were able to

repeatedly call upon his services for various cases,” including

in Gardner’s case, discussed below.        Id. ¶ 30.    The Prosecuting

Attorney’s Office “endorsed” retaining Zain with the knowledge

that he provided “‘better’ results” when compared to State

Police laboratory personnel.       Id. ¶ 33.    Moreover, the

Prosecuting Attorney’s Office “knew or should have known of

Zain’s history of presenting unreliable and fraudulent

testimony.”    Id.


            Later, in November 1992, the State Police

superintendent sent a letter to Forbes “indicating that there

were no further problems with Zain [e]vidence or related

defendants.”    Id. ¶ 35.    Although Forbes did not believe the

superintendent and related his disbelief to others, “Forbes

viewed this letter as a shield that protected him from future

scrutiny.”    Id.    He used the letter as pretext to “decline[] . .


                                     9
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 10 of 64 PageID #: 579



. further follow-up on information indicating his office ha[d]

been presenting false Zain evidence in many criminal cases

including Mr. Gardner’s.”     Id.   “[He] instructed his assistant

prosecutors to put a copy of the letter into every criminal file

Zain had touched.”     Id.


           Regarding the attacks on the three women in 1987,

Gardner claims that his fingerprints did not match those at the

crime scene, that he did not look like the perpetrator described

by one of the victims, and that he had alibis for both

incidents.   Id. ¶¶ 40, 43, 53.     In fact, in a separate

proceeding before this court, “[Gardner] contend[ed] that after

his trial, he was provided documents indicating the bloody

fingerprint evidence was ruled to be inconclusive for a match to

him during the investigation of the cases in 1987 and 1988.”

Plumley, at *3.   Furthermore, the victims did not believe that

Gardner was their assailant, or they otherwise could not

identify him as such.     Compl. ¶ 41, 53.     The prosecutors did not

turn over all of the records of these “non-identifications and

surrounding communications” to Gardner’s attorneys, despite

possessing them and despite their clear helpfulness to Gardner’s

defense.   Id. ¶ 41.




                                    10
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 11 of 64 PageID #: 580



          Moreover, Gardner alleges that the prosecutors knew

that the fingerprint evidence could not sustain a jury verdict,

and the match was dubious for a number of reasons: (A) the

victim saw the perpetrator touch many objects in her home, but

not the vase; (B) Gardner’s fingerprints did not match any other

fingerprints from the victim’s home, “including prints on

objects the perpetrator was seen to have handled;” (C) the

fingerprint evidence “was not appropriately handled;” (D) “the

chains of custody for the fingerprint card, the original source

of the print, and photograph of the print were disrupted and

unreliable;” (E) there were discrepancies “as to which finger

made the print (thumb vs. middle finger) and how many prints

were reflected in the evidentiary photograph (one versus two);”

and (F) two years’ prior, Gardner had been ruled out as a match

to the collected fingerprints.      Compl. ¶ 43.     Gardner alleges

that Charleston Police “caus[ed] an inaccurate and unreliable,

and possibly even faked and fraudulent, fingerprint record to be

created” and lacked the “training, supervision and expertise to

handle the eviden[ce.]”     Id. ¶ 44.


          Nevertheless, “based upon the . . . fingerprint and

serology evidence,” the Prosecuting Attorney’s Office, Forbes,

Whitmyer, and Frail indicted Gardner on nine counts related to

the 1987 attacks.    Id. ¶¶ 46-47.       Gardner claims that, “[a]t the


                                    11
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 12 of 64 PageID #: 581



time, the [d]efendants knew or should have known that the

evidence was unreliable, would not establish probable cause if

truthfully presented to a judge, and could not sustain a

conviction if truthfully presented to a jury.”          Id. ¶ 46.


          Gardner alleges that “Zain’s [trial] testimony . . .

was materially incorrect because it falsely included Mr. Gardner

within the population of potential suspects and falsely excluded

the key alternate suspect from that population.”          Id. ¶ 49.

Further, Gardner claims that Zain’s testimony was at least

facially inconsistent: on the one hand, Zain suggested that

Gardner could not be excluded as the perpetrator because the

serological sample was too small to be sourced to Gardner or the

victim; on the other hand, the sample size was apparently

sufficient for Zain to exclude the alternate suspect and

“conclude[] that the biological matter came from the

perpetrator.”   Id. ¶ 50.    Gardner asserts that the Prosecuting

Attorney’s Office, Forbes, Whitmyer, and Frail “knew or should

have known about the discrepancies and falsehoods in Zain’s

testimony, yet they allowed that false testimony to remain

uncorrected, if not actively suborned, and they emphasized the

importance of that testimony in closing arguments.”          Id. ¶ 51.

In addition, Gardner alleges that those defendants “did not

disclose the negative information about Zain’s background and


                                    12
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 13 of 64 PageID #: 582



faulty performance to defense counsel at the time of trial, even

though it would have been helpful -- and indeed crucial -- to

Mr. Gardner’s defense.”     Id. ¶ 67 (emphasis omitted).


          In 1993, while Gardner was incarcerated, the Supreme

Court of West Virginia completed an investigation into Zain,

“spurred by an exoneration in an unrelated case.”          Id. ¶ 57.

The investigation “revealed that Zain had regularly falsified

his data and testimony in as many as 134 criminal cases,” many

of which were prosecuted by the Prosecuting Attorney.           Id. ¶ 57.


          The Supreme Court issued an opinion on the matter, In

re Investigation of W. Va. State Police Crime Lab (Zain I), 438

S.E.2d 501 (W. Va. 1993), concluding that “Zain had a ‘long

history of falsifying evidence in criminal prosecutions;’” “that

‘Zain’s pattern and practice of misconduct completely undermined

the validity and reliability of any forensic work he performed

or reported;’” and “that the matters before the Court ‘are

shocking and represent egregious violations of the right of a

defendant to a fair trial[,] . . . [and] stain our judicial

system and mock the ideal of justice under law.’”          Compl. ¶¶ 58-

60 (quoting Zain I, 438 S.E.2d at 503-04, 508).          Thus, “the

[high court] ordered that special post-conviction consideration

should be given to all affected defendants.”         Id. ¶ 61 (citing

Zain I, 438 S.E.2d at 505).      The Supreme Court of Appeals

                                    13
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 14 of 64 PageID #: 583



instructed that “each defendant in a case involving Zain

evidence should be allowed to seek State habeas relief, and that

the question in each case was whether the remaining evidence,

independent of the Zain evidence, would have been sufficient to

support the verdict.”     Id. ¶ 62 (citing Zain I, 438 S.E.2d at

506).


          Furthermore, “[t]he [high court] directed prosecutors

to investigate Zain for violations of criminal law,” which

ultimately failed as a result of delay, a mistrial, and Zain’s

death in 2002.   Id. ¶¶ 63-64 (citing Zain I, 438 S.E.2d at 508).

One of the criminal counts against Zain stemmed from the

testimony that he offered in Gardner’s case.         Id. ¶ 64.

Additionally, a separate investigation revealed “that Zain did

not have an appropriate or reliable academic background for the

positions he held.”    Id. ¶ 65.


          As earlier noted, the West Virginia Supreme Court of

Appeals granted Gardner’s Petition for a Writ of Habeas Corpus

following the issuance of Zain I and remanded his case for

further proceedings, including a full evidentiary hearing.

Ballard, 172 F. Supp. 3d at 929, Compl. ¶ 71.         Gardner notes

that after an April 21, 1995 motion for an order for DNA

testing, an “outside laboratory” found that the “bodily fluids

at the crime scenes were consistent with Gardner’s DNA.”           Compl.

                                    14
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 15 of 64 PageID #: 584



¶ 72.   Despite alleged “previous findings that the donor of the

fluid samples had a different blood type than Mr. Gardner,” no

explanation of the discrepancy nor of the origination of the

sample was provided.    Id. (emphasis omitted).       At some point in

1995, Gardner claims that “then-[State Police] Public Safety

Director Ted Smith presented newly discovered documentation to

Mr. Gardner’s attorney” comprised of “raw data sheets compiled

by three other State Police serologists -– T.A. Smith, J.A.

Bowles, and H.B. Myers -– that conclusively excluded Mr. Gardner

based on his blood type alone.”       Id. ¶ 52.


            The Supreme Court of Appeals directed a full hearing

on Gardner’s case at least three times -- “March 1, 1995, July

2, 2002, and November 29, 2005” -- but none were ever conducted.

Id. ¶ 73.    Gardner alleges that “part of this delay was due to

acts and omissions of the County Prosecuting Attorney’s Office.”

Id. ¶ 74.    As earlier noted, this court on November 12, 2013,

excused Gardner’s requirement to exhaust state remedies before

pursuing federal habeas relief, Plumley, at *18, and on March

25, 2016, granted him federal habeas relief, vacated his

convictions, and ordered the State to retry or release him

within sixty days, Ballard, 172 F. Supp. 3d at 940-41.




                                    15
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 16 of 64 PageID #: 585



          The Prosecuting Attorney’s Office “announced that Mr.

Gardner would still face retrial for the charges . . . despite

[allegedly] knowing that the available evidence was insufficient

to support a conviction.”     Compl. ¶ 81.     During pretrial

proceedings in 2016, Gardner produced Dr. Theodore D. Kessis,

Ph.D., “a serologist and DNA expert witness.”         Id. ¶ 82.    “Dr.

Kessis testified . . . that the evidence alleged by Zain to be

inculpatory actually exculpated Mr. Gardner.”         Id.   Further, Dr.

Kessis testified “that an additional DNA test, performed in 1996

and purporting to include Mr. Gardner’s characteristics among

samples taken from both victims, was wholly unreliable and

inaccurate.”    Id.   The prosecution did not relent until

September 7, 2016, five days before trial, when the Prosecuting

Attorney’s Office determined that it had insufficient evidence

and dismissed all charges.      Id. ¶¶ 82-84.


          Gardner filed suit in this court on September 6, 2017,

invoking the court’s federal question and diversity

jurisdiction.    Id. ¶¶ 10-11.    He advances five counts against

the defendants for their various roles in his investigation,

prosecution, conviction, incarceration, exoneration, and re-

prosecution.    Those counts are deprivation of rights under 42

U.S.C. § 1983 (Count I); malicious prosecution and abuse of

process (Count II); unjust conviction and imprisonment under


                                    16
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 17 of 64 PageID #: 586



common law (Count III); negligent hiring, retention, and

supervision (Count IV); and intentional infliction of emotional

distress (Count V).    He seeks, inter alia, at least $25 million

in damages, punitive damages, attorneys’ fees, and interest.

Id. WHEREFORE Clause; see also id. ¶¶ 85-98.



     C. Motions to Dismiss



            Defendant Forbes seeks dismissal of all five counts.

He contends that (1) absolute prosecutorial immunity shields him

from each of Gardner’s claims; (2) West Virginia common law

lacks claims for unjust conviction and imprisonment, Gardner’s

Count III; and (3) the applicable statutes of limitations bar

Counts II through V.    See generally Forbes Mem. Supp.         In reply,

Forbes also raises for the first time the defense of qualified

immunity.    See Forbes Reply 7-8.


            Defendants the County Commission, the Prosecuting

Attorney’s Office, Whitmyer, and Frail (together, “Kanawha

County Defendants”), in their joint motion to dismiss, seek

dismissal of all five counts as well.        Those defendants insist

that (1) absolute prosecutorial immunity shields them from each

of Gardner’s claims; (2) Gardner fails to plead a “policy or

custom” sufficient to sustain his Count I § 1983 action against

a municipal entity; (3) the Gov’t Tort Reform Act shields them

                                    17
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 18 of 64 PageID #: 587



from liability for Counts II through V; (4) the applicable

statutes of limitations bar Counts II through V; and (5) Gardner

failed to join the necessary and indispensable parties of the

State Police and the Division of Public Safety, warranting

dismissal of all counts pursuant to Federal Rule of Civil

Procedure 12(b)(7).     See Kanawha County Defs. Mem. Supp.


          On February 12, 2018, the court ordered a stay of all

discovery in this action due to the immunity defenses raised in

the motions to dismiss.     See ECF #47.     Those motions are now

ripe for disposition.



                  II. Motion to Dismiss Standards



     A. Rule 12(b)(6)



          Federal Rule of Civil Procedure 8(a)(2) requires that

a pleading “contain . . . a short and plain statement of the

claim showing that the pleader is entitled to relief.”

Correspondingly, Rule 12(b)(6) provides that a pleading may be

dismissed for a “failure to state a claim upon which relief can

be granted.”




                                    18
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 19 of 64 PageID #: 588



            To survive a motion to dismiss, a pleading must recite

“enough facts to state a claim to relief that is plausible on

its face.”    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007); see also Monroe v. City of Charlottesville, 579 F.3d

380, 386 (4th Cir. 2009) (quoting Giarratano v. Johnson, 521

F.3d 298, 302 (4th Cir. 2008)).       In other words, the “[f]actual

allegations must be enough to raise a right to relief above the

speculative level.”    Twombly, 550 U.S. at 555 (citation

omitted); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(“A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged.”); Andrew v. Clark, 561 F.3d 261, 266 (4th Cir. 2009)

(quoting Twombly, 550 U.S. at 555).


            “In resolving a motion pursuant to Rule 12(b)(6)[,] a

district court cannot consider matters outside the pleadings

without converting the motion into one for summary judgment.”

Occupy Columbia v. Haley, 738 F.3d 107, 116 (4th Cir. 2013)

(citing Fed. R. Civ. P. 12(d)).       That rule is not, however,

absolute.    As this court has explained,

     in reviewing a Rule 12(b)(6) motion, the court “may
     properly take judicial notice of matters of public
     record” without converting the motion to one for
     summary judgment. Philips v. Pitt Cty. Mem. Hosp.,
     572 F.3d 176, 180 (4th Cir. 2009) (citations omitted).
     The court may also consider documents attached to the

                                    19
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 20 of 64 PageID #: 589



     complaint, see Fed. R. Civ. P. 10(c), as well as those
     attached to the motion to dismiss, “so long as they
     are integral to the complaint and authentic.” Id.
     (citing Blankenship v. Manchin, 471 F.3d 523, 526 n.1
     (4th Cir. 2006)).

Corbett v. Duerring, 780 F. Supp. 2d 486, 492 (S.D. W. Va. 2011)

(Copenhaver, Jr., J.).     A matter of public record includes

“publicly-recorded papers from prior court proceedings.”           Clark

v. BASF Salaried Emp.’s Pension Plan, 329 F. Supp. 2d 694, 697

(W.D.N.C. 2004) (quoting Happel v. Wal-Mart Stores, Inc., 286 F.

Supp. 2d 943, 945 (N.D. Ill. 2003)); see also 5B Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 1357

(3d ed. 2018) (“Numerous cases . . . have allowed consideration

of matters incorporated by reference or integral to the claim,

items subject to judicial notice, matters of public record,

orders, items appearing in the record of the case, and exhibits

attached to the complaint whose authenticity is unquestioned;

these items may be considered by the district judge without

converting the motion into one for summary judgment.”).


          A district court’s evaluation of a motion to dismiss

is underlain by two principles.       First, the court “must accept

as true all of the factual allegations contained in the

[pleading].”   Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(citation omitted); see also Twombly, 550 U.S. at 555 (“Factual

allegations must be enough to raise a right to relief above the



                                    20
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 21 of 64 PageID #: 590



speculative level, . . . on the assumption that all the

allegations in the complaint are true (even if doubtful in

fact).” (citations omitted)).      In doing so, factual allegations

should be distinguished from “mere conclusory statements,” which

are not to be regarded as true.       Iqbal, 556 U.S. at 678 (“[T]he

tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal

conclusions.”).   Second, the court must “draw[] all reasonable

factual inferences . . . in the [nonmovant’s] favor.”           Edwards

v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999); see

also Jenkins v. McKeithen, 395 U.S. 411, 421 (1969) (“[T]he

complaint is to be liberally construed in favor of plaintiff.”).


          A defendant has the burden to establish an affirmative

defense, such as the statute of limitations or immunity.           See

Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007) (en

banc).

     It follows, therefore, that a motion to dismiss filed
     under Federal Rule of Procedure 12(b)(6), which tests
     the sufficiency of the complaint, generally cannot
     reach the merits of an affirmative defense . . . .
     But in the relatively rare circumstances where facts
     sufficient to rule on an affirmative defense are
     alleged in the complaint, the defense may be reached
     by a motion to dismiss filed under Rule 12(b)(6).
     This principle only applies, however, if all facts
     necessary to the affirmative defense “clearly appear[]
     on the face of the complaint.” Richmond,
     Fredericksburg & Potomac R.R. v. Forst, 4 F.3d 244,
     250 (4th Cir. 1993) (emphasis added).


                                    21
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 22 of 64 PageID #: 591



Id.; see also Jones v. Bock, 549 U.S. 199, 215 (2007); Occupy

Columbia, 738 F.3d at 116.



       B. Rule 12(b)(7)



            Federal Rule of Civil Procedure 12(b)(7) permits a

court to dismiss an action for “failure to join a party under

Rule 19.”    Rule 19 governs “whether a party is ‘necessary’ and

‘indispensable’” to an action.      Home Buyers Warranty Corp. v.

Hanna, 750 F.3d 427, 433 (4th Cir. 2014) (citing Fed. R. Civ. P.

19).


            The moving party bears the burden of proof under Rule

12(b)(7).    Am. Gen. Life & Accident Ins. v. Wood, 429 F.3d 83,

92 (4th Cir. 2005) (citing 7 Charles Alan Wright, Arthur R.

Miller & Mary Kay Kane, Federal Practice and Procedure § 1609

(3d ed. 2001)).    Mirroring the review of a 12(b)(6) motion to

dismiss, the “court must accept all factual allegations in the

complaint as true and draw inferences in favor of the non-moving

party.”    5C Federal Practice and Procedure, supra, § 1359 (3d

ed. 2018).


            “Dismissal of a case is a drastic remedy, . . . which

should be employed only sparingly.”       Teamsters Local Union No.

171 v. Keal Driveway Co., 173 F.3d 915, 918 (4th Cir. 1999).


                                    22
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 23 of 64 PageID #: 592



Indeed, “[c]ourts are loath to dismiss cases based on nonjoinder

of a party, so dismissal will be ordered only when the resulting

defect cannot be remedied and prejudice or inefficiency will

certainly result.”    Owens-Illinois, Inc. v. Meade, 186 F.3d 435,

441 (4th Cir. 1999).    The court’s decision must be pragmatic,

with an eye to the particular circumstances of the instant case,

including consideration of the allegedly necessary parties not

presently joined.    Id.; Teamsters Local Union No. 171, 173 F.3d

at 918 (citing Provident Tradesmens Bank & Trust Co. v.

Patterson, 390 U.S. 102, 112 n.10 (1968), and Schlumberger

Indus., Inc. v. Nat’l Sur. Corp., 36 F.3d 1274, 1285-86 (4th

Cir. 1994)).



    III. Failure to Join Necessary and Indispensable Parties



          Kanawha County Defendants contend that the complaint

should be dismissed pursuant to Rule 12(b)(7) for Gardner’s

failure to join the State of West Virginia, the State Police,

the West Virginia Division of Public Safety, and the Estate of

Fred Zain.   Kanawha County Defs. Mem. Supp. 27.         Federal Rule of

Civil Procedure 19, which governs the required joinder of

parties, sets forth a two-step inquiry: “(1) whether the party

is ‘necessary’ to the action under Rule 19(a); and (2) whether

the party is ‘indispensable’ under Rule 19(b).”          Am. Gen. Life &


                                    23
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 24 of 64 PageID #: 593



Accident Ins. Co., 429 F.3d at 92 (citing Nat’l Union Fire Ins.

Co. of Pittsburgh v. Rite Aid of S. Car., Inc., 210 F.3d 246,

249 (4th Cir. 2000)).     “‘Dismissal of a case is a drastic

remedy, however, which should be employed only sparingly.’            In

determining whether to dismiss a complaint, a court must proceed

pragmatically, ‘examin[ing] the facts of the particular

controversy to determine the potential for prejudice to all

parties, including those not before it.’”         Nat'l Union Fire Ins.

Co. at 250 (quoting Teamsters Local Union No. 171 v. Keal

Driveaway Co., 173 F.3d 915, 918 (4th Cir. 1999)).


           Kanawha County Defendants note that Gardner is

pursuing a parallel action in the Circuit Court of Kanawha

County, captioned Gardner v. West Virginia, No. 17-C-1267.

Kanawha County Defs. Mem. Supp. 29.       They insist that the

parallel action makes the State of West Virginia, the State

Police, the West Virginia Division of Public Safety, and the

Estate of Fred Zain necessary and indispensable for three

reasons.   First, the existence of separate actions runs the risk

of inconsistent judgments.      Second, the defendants here could

face more than their actual share of liability, if any.           And

third, litigating two cases could contribute to what will

already be complicated discovery.




                                    24
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 25 of 64 PageID #: 594



          None of those arguments demonstrate the necessity of

the non-joined parties.     It makes obvious sense that parties who

had different roles in the alleged underlying conduct could face

different judgments, whether in the same action or not.


          Regarding shares of liability, “[i]t has long been the

rule that it is not necessary for all joint tortfeasors to be

named as defendants in a single lawsuit. . . .          The Advisory

Committee Notes to Rule 19(a) explicitly state that ‘a

tortfeasor with the usual “joint-and-several” liability is

merely a permissive party to an action against another with like

liability.’”   Temple v. Synthes Corp., 498 U.S. 5, 7 (1990)

(internal citations omitted).


          Last, although the defendants here have the statutory

right to litigate this action in federal court, see 28 U.S.C. §

1441, the State of West Virginia, the State Police, and the West

Virginia Division of Public Safety have Eleventh Amendment

immunity against suit in federal court, Seminole Tribe v.

Florida, 517 U.S. 44, 54 (1996).         Further complicating matters,

Eleventh Amendment immunity yields to Gardner’s claim under 42

U.S.C. § 1983.   Fitzpatrick v. Bitzer, 427 U.S. 445, 456 (1976).

Thus, it appears unavoidable that Gardner will be forced to

pursue his claims in separate courts.




                                    25
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 26 of 64 PageID #: 595



            In sum, the absence of the State of West Virginia, the

State Police, the West Virginia Division of Public Safety, and

the Estate of Fred Zain does not bar the resolution of this

action.    Continuing without their presence would not impair

their ability to protect their own interests and would not be

prejudicial to the existing parties’ ability to do the same.            It

is also notable that likely nothing remains of the Estate of

Fred Zain because Zain died in 2002, greatly militating against

the Estate’s indispensability.      Accordingly, Kanawha County

Defendants’ Rule 12(b)(7) motion is denied.



          IV. Action for Unjust Conviction and Imprisonment



            Gardner’s Count III is titled “Unjust Conviction and

Imprisonment Under Common Law.”       Compl. Count III.     Forbes

argues that no such common-law claim is recognized by either the

Supreme Court of Appeals of West Virginia or the federal courts.

Forbes Mem. Supp 8; ECF #27.      Forbes claims that, in violation

of the federal rules, “[Gardner’s] ambiguity has forced Mr.

Forbes . . . to guess what cause(s) of action [Gardner]”

advances in Count III.     Forbes Reply 8.




                                    26
    Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 27 of 64 PageID #: 596



             Gardner responds that his Count III claim for “unjust

imprisonment” is fairly read as one for “false imprisonment”

under West Virginia common law. 2           Gardner Opp’n to Forbes 8-9.

Gardner contends that Count III provides “adequate and fair

notice of the claims asserted against” the defendants.              Id. 9.


             In West Virginia, “the gist of the action for false

imprisonment is illegal detention of a person without lawful

process or by an unlawful execution of such process.”              Riffe v.

Armstrong, 197 W. Va. 626, 640 (1996), overruled on other

grounds by Syl. Pt. 4, Moats v. Preston Cty. Comm’n, 206 W. Va.

8 (1999).     As Gardner notes, the complaint -- paragraphs 118 to

127 under Count III in particular -- alleges that Gardner’s

conviction and imprisonment were based upon the defendants’

alleged knowing presentation of false evidence.             See Gardner

Opp’n to Forbes 8-9.       Although Count III is not titled with the

word “false,” “unjust” has a parallel connotation.




2 Gardner also contends that the elements parallel “the more
recently codified statutory claim for unjust arrest and
imprisonment and unjust conviction and imprisonment[,]” under W.
Va. Code § 14-2-13a. Finding that Gardner adequately pled a
false imprisonment claim, and noting that the complaint asserts
that Count III is brought “Under Common Law[,]” the court does
not address this contention.
                                       27
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 28 of 64 PageID #: 597



           Broadly speaking, Gardner alleges the “gist” of a

false imprisonment claim.     This result is in keeping with the

maxim that a plaintiff need provide only “a short and plain

statement of the claim showing that the pleader is entitled to

relief.”   Fed. R. Civ. P. 8(a)(2); see also In re Baycol Prods.

Litig., 732 F.3d 869, 875 n.4 (8th Cir. 2013) (“We are not

concerned, however, with the labels a party attaches to a claim.

Instead, we focus on the substance of the underlying factual

allegations.” (citing, inter alia, Twombly, 550 U.S. at 555)).

Thus, the defendants at least have -- without passing on the

sufficiency of the facts alleged -- fair notice that they are

accused of falsely imprisoning Gardner.


           Even so, Forbes likens the complaint to a so-called

“shotgun complaint,” which can be described as follows:

     A complaint is a shotgun complaint where “it is
     virtually impossible to know which allegations of fact
     are intended to support which claim(s) for relief.”
     Anderson v. Dist. Bd. of Trs. of Cent. Fla. Cmty.
     Coll., 77 F.3d 364, 366 (11th Cir. 1996). . . .
     “[T]hey fail to one degree or another, and in one way
     or another, to give the defendants adequate notice of
     the claims against them and the grounds upon which
     each claim rests.” Weiland v. Palm Beach Cty.
     Sheriff's Office, 792 F.3d 1313, 1323 (11th Cir.
     2015).

Brazil v. Janssen Research & Dev. LLC, 249 F. Supp. 3d 1321,

1336 (N.D. Ga. 2016).     Such is not the case here.       Count III,

although it states “unjust” rather than “false,” is succinctly



                                    28
    Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 29 of 64 PageID #: 598



comprised of ten paragraphs that plainly detail the gist of a

false imprisonment action: Gardner was imprisoned as a result of

the allegedly unlawful actions of the defendants.             Accordingly,

the defendants had adequate notice of Gardner’s false

imprisonment claim, and Forbes’s argument is without merit.



                    V. Absolute Prosecutorial Immunity



             Forbes and Kanawha County Defendants argue that

absolute prosecutorial immunity shields Forbes, Whitmyer, and

Frail (together, the “prosecutors”) from Gardner’s claims.

Forbes Mem. Supp. 3; Kanawha County Defs. Mem. Supp. 5. 3             At West

Virginia common law under 42 U.S.C. § 1983, prosecutors enjoy

absolute immunity from civil liability for actions taken during

the execution of their prosecutorial duties.            See Mooney v.

Frazier, 225 W. Va. 358, 370 n.12 (2010) (quoting Franklin D.

Cleckley, et al., Litigation Handbook on West Virginia Rules of

Civil Procedure § 8(c), at 213 (3d ed. 2008)); Imbler v.




3 The court notes that the non-prosecutor defendant -- the County
Commission -- cannot avail itself of prosecutorial immunity.
See Ky. v. Graham, 473 U.S. 159, 166-67 (1985). Nor can the
Prosecuting Attorney in its official capacity. Id. While the
Kanawha County Defendants speak as a single unit when invoking
prosecutorial immunity, the court assumes that this was done
merely as a matter of convenience.

                                       29
    Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 30 of 64 PageID #: 599



Pachtman, 424 U.S. 409, 427 (1976). 4          But that immunity is not

limitless.      “[I]n determining immunity, we examine ‘the nature

of the function performed, not the identity of the actor who

performed it.’”      Kalina v. Fletcher, 522 U.S. 118, 127 (1997)

(quoting Forrester v. White, 484 U.S. 219, 229, (1988)).

Specifically, “absolute immunity may not apply when a prosecutor

is not acting as ‘an officer of the court,’ but is instead

engaged in other tasks, say, investigative or administrative

tasks.”     Van de Kamp v. Goldstein, 555 U.S. 335, 342 (2009)

(quoting Imbler, 424 U.S. at 431 n.33).           Phrased differently,

the prosecutorial action must be “intimately associated with the

judicial phase of the criminal process” for absolute immunity to

apply.     Imbler, 424 U.S. at 430.         Otherwise, qualified immunity

applies.     Buckley v. Fitzsimmons, 509 U.S. 259, 270, 273-74

(1993)).


             Our court of appeals recently framed the absolute

immunity inquiry as follows:

       To determine whether a particular act is “intimately
       associated with the judicial phase,” Imbler, 424 U.S.
       at 430, we employ a functional approach. . . . The

4 Mooney appears to be the only decision by the West Virginia
high court that addresses prosecutorial immunity. It does so in
a manner consistent with the common-law traditions described by
the United States Supreme Court and, indeed, references two
foundational Supreme Court decisions. 225 W. Va. at 370 n.12.
Thus, for purposes of this discussion, the court will apply to
Gardner’s state-law claims the prosecutorial immunity principles
described by the United States Supreme Court.

                                       30
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 31 of 64 PageID #: 600



     official claiming absolute immunity “bears the burden
     of showing that such immunity is justified for [each]
     function in question.” Burns v. Reed, 500 U.S. 478,
     486 (1991).

     In applying this functional approach, the Supreme
     Court has distinguished between advocative functions
     and investigative or administrative functions, holding
     that the former enjoy absolute immunity but the latter
     do not. See Kalina, 522 U.S. at 125-26. A prosecutor
     acts as an advocate when she professionally evaluates
     evidence assembled by the police, Buckley, 509 U.S. at
     273, decides to seek an arrest warrant, Kalina, 522
     U.S. at 130, prepares and files charging documents,
     id., participates in a probable cause hearing, Burns,
     500 U.S. at 492, and presents evidence at trial,
     Imbler, 424 U.S. at 431. In contrast, a prosecutor
     does not act as an advocate, but rather in an
     investigative or administrative capacity, when she
     gives legal advice to police during an investigation,
     Burns, 500 U.S. at 493, investigates a case before a
     probable cause determination, Buckley, 509 U.S. at
     274, and personally attests to the truth of averments
     in a statement of probable cause, Kalina, 522 U.S. at
     129.

Nero v. Mosby, 890 F.3d 106, 118 (4th Cir. 2018) (alteration in

original).   An immunity defense should be addressed early in a

case because “[t]he very heart of the immunity defense is . . .

spar[ing] the defendant from having to go forward with an

inquiry into the merits.”     Hutchinson v. City of Huntington, 198

W. Va. 139, 148 (1996); see also Mitchell v. Forsyth, 472 U.S.

511, 526 (1985).


          The fingerprint evidence and the use of Zain at

Gardner’s trial are the foundation for Gardner’s claims.

Specifically, Gardner alleges that the prosecutors knowingly



                                    31
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 32 of 64 PageID #: 601



presented Zain’s unreliable or false testimony, see Giglio v.

United States, 405 U.S. 150 (1972), and failed to disclose

exculpatory evidence, see Brady v. Maryland, 373 U.S. 83 (1963);

“approv[ed] Zain as a contractor and enroll[ed] him as a

contractor and vendor” for use in Gardner’s case as well as

others, despite the fact that the Prosecutors knew or should

have known that Zain was unreliable, unqualified, and

fraudulent; knowingly lacked probable cause to prosecute and to

attempt to re-try Gardner but did so anyway; imprisoned Gardner

based on false and unreliable evidence; failed to adequately vet

Zain “[p]rior to approving Zain as a contractor and vendor” and

while retaining and supervising Zain; and acted outrageously

toward Gardner by relying on false and unreliable evidence.            See

Compl. ¶¶ 100-02, 104, 106, 112-13; 119-20; 131-37; 145-46.


          Just as the prosecutors contend, each of these alleged

actions fall within their function as advocates for the state.

See Forbes Mem. Supp. 4-8; Kanawha County Defs. Mem. Supp. 7-9.


          Indeed, the United States Supreme Court has long held

that prosecutors are absolutely immune from civil liability for

eliciting false testimony, Burns, 500 U.S. at 489-90; malicious

prosecution, see Imbler, 424 U.S. at 422; decisions as to “which

witnesses to call[] and what other evidence to present,” id. at

431 n.33; failing to identify problems concerning witness

                                    32
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 33 of 64 PageID #: 602



credibility and share that information, Van de Kamp, 555 U.S.

343-44; failing to identify exculpatory evidence and share that

evidence, Imbler, 424 U.S. at 431 n.34; and “the professional

evaluation of the evidence assembled by the police and

appropriate preparation for its presentation at trial or before

a grand jury after a decision to seek an indictment has been

made,” Buckley, 509 U.S. at 273.


            Gardner attempts to frame his claims as arising from

the prosecutors’ administrative functions.         The prosecutors,

according to Gardner, are liable not for their “employment and

retention of Zain in connection with his selection and use at

[Gardner’s] trial,” but “for their administrative activities

leading up to [Gardner’s] prosecution -- namely their acts and

omissions in selecting, approving, vetting and training Fred

Zain as an approved contractor -- who they then considered an

available witness for the prosecutions of [Gardner] and numerous

other defendants.”    E.g. Gardner Opp’n to Forbes 5-6.         Gardner

argues that the Prosecutors also “approved [Zain] for payments .

. . requested via payment orders.”       E.g. id. 6 (quotation marks

omitted).    Further, Gardner points to his allegation that, in

November 1992, two years after his 1990 sentencing, Forbes used

a letter from the State Police superintendent dubiously clearing

Zain of misconduct as pretext to decline following up on


                                    33
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 34 of 64 PageID #: 603



information indicating that Zain had presented false evidence in

criminal cases, including Gardner’s.        E.g. id. 7.


            However, as Forbes notes, the Supreme Court instructs

that “a prosecutor performing an ostensibly ‘administrative’

task still enjoys absolute immunity if the act is done in

service of an advocacy function[.]”       Safar v. Tingle, 859 F.3d

241, 249 (4th Cir. 2017) (discussing Van de Kamp, 555 U.S. at

349); Forbes Reply 3.     Such quasi-administrative tasks are

typified where “an individual prosecutor’s error in the

plaintiff’s specific criminal trial constitutes an essential

element of the plaintiff’s claim,” or the targeted tasks

“necessarily require legal knowledge and the exercise of related

discretion” or are “directly connected with the prosecutor’s

basic trial advocacy duties.”      Van de Kamp, 555 U.S. at 344,

346.   On the other hand, activities such as “workplace hiring,

payroll administration, the maintenance of physical facilities,

and the like” or an action for “unlawful discrimination in

hiring employees” bear the hallmarks of truly administrative

tasks.   Id.


            The use of Zain “as an approved contractor,” even if

it could be styled as administrative, is nevertheless

“intimately associated with the judicial phase of the criminal

process.”    Imbler, 424 U.S. at 430.     The crux of Gardner’s

                                    34
    Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 35 of 64 PageID #: 604



claims remains the use of Zain at his trial. 5           Moreover, the

selection of which witnesses to use at trial requires the

exercise of legal discretion and bears a clear connection to a

prosecutor’s basic trial advocacy duties.            This quasi-

administrative task invokes the longstanding principle that a

prosecutor’s decision of “which witnesses to call[] and what

other evidence to present” at trial is an advocative function

protected by absolute immunity.          Imbler, 424 U.S. at 431 n.33.


             Gardner’s assertion that payments made to Zain

constitute administrative events separate from his actual use as

a witness is similarly without merit.           Otherwise, an anomaly

would exist where a prosecutor would be liable when a witness is

paid for his testimony, but not if the witness testifies for

free.     “Most important, the ease with which a plaintiff could

restyle a complaint charging a trial failure so that it becomes

a complaint charging [one for administrative failure] would




5 Insofar as Gardner complains of the prosecutors’ general habit
of using Zain -- wholly detached from his wrongful conviction --
Gardner surely lacks standing. See Arizonans for Official
English v. Arizona, 520 U.S. 43, 64 (1997) (“An interest shared
generally with the public at large in the proper application of
the Constitution and laws will not do.”); Allen v. Wright, 468
U.S. 737, 754 (1984) (“[A]n asserted right to have the
Government act in accordance with law is not sufficient,
standing alone, to confer jurisdiction on a federal court.”),
abrogated on other grounds by Lexmark Intern., Inc. v. Static
Control Components, Inc., 134 S. Ct. 1377, 1387-88 (2014).

                                       35
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 36 of 64 PageID #: 605



eviscerate” absolute prosecutorial immunity.         Van de Kamp, 555

U.S. at 347.


            Although not discussed by the parties, the allegation

involving Forbes and the November 1992 letter poses the issue of

prosecutorial immunity in the post-conviction context.           It, too,

is insufficient to avoid Forbes’s absolute prosecutorial

immunity.   Courts, including the Fourth Circuit, have generally

held that a prosecutor retains absolute immunity post-conviction

so long as the prosecutor remains personally involved in the

case.   The prosecutor remains an advocate for the state and

therefore “implicate[s] the judicial process.”          See Carter v.

Burch, 34 F.3d 257, 263 (4th Cir. 1994), cert. denied, 513 U.S.

1150 (1995); see also Warney v. Monroe County, 587 F.3d 113,

121-23 (2d Cir. 2009); Yarris v. County of Del., 465 F.3d 129,

137 (3d Cir. 2006); Spurlock v. Thompson, 330 F.3d 791, 799 (6th

Cir. 2003), reh’g denied, 2004 U.S. App. LEXIS 21698 (2004);

Houston v. Partee, 978 F.2d 362, 366 (7th Cir. 1992), cert.

denied, 507 U.S. 1005 (1993).


            Here, while it does not appear that Forbes was working

on Gardner’s case in any advocative capacity in November 1992,

the letter did not contain any new, exculpatory information.            In

fact, the letter evidently cast Zain in a positive light,

stating that “there were no further problems with Zain Evidence

                                    36
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 37 of 64 PageID #: 606



or related defendants.”     Compl. ¶ 35.     It thus did not

constitute exculpatory evidence, and Forbes’s continuing

constitutional duty to disclose such evidence was not triggered.


            By invoking the 1992 letter event, Gardner attempts to

circumvent Forbes’s absolute immunity by grasping at an only

tangentially related administrative task.         Gardner’s true

complaint is the failure to disclose any exculpatory evidence

concerning Zain at the criminal trial.        Forbes’ later receipt of

a tangentially related piece of information about Zain does not

constitute an administrative event distinct from his previous

failure to disclose at trial, which is shielded by absolute

immunity.    Rather, such a claim is precisely the type of legal

craftmanship that the United States Supreme Court cautions

“would eviscerate Imbler” and the doctrine of prosecutorial

immunity.    Van de Kamp, 555 U.S. at 347.


            The court recognizes the strikingly tragic injustice

that Zain inflicted upon Gardner and many others.          His actions -

- as well as the alleged knowing or willfully blind actions of

the prosecutors -- “stain our judicial system and mock the ideal

of justice under law.”     Zain I, 438 S.E.2d at 508.       The fact

that Gardner is left without a civil redress against the alleged

abettors of the genuine wrong against him is hardly ideal.            But

the Supreme Court has measured this against the alternative:

                                    37
    Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 38 of 64 PageID #: 607



“[I]t has been thought in the end better to leave unredressed

the wrongs done by dishonest officers than to subject those who

try to do their duty to the constant dread of retaliation.”

Imbler, 424 U.S. at 428 (quoting Gregoire v. Biddle, 177 F.2d

579, 581 (2d Cir. 1949), cert. denied, 339 U.S. 949 (1950)

(Learned Hand, J.)).


             Prosecutorial misconduct is not, however, devoid of

consequence or deterrence.         The Fourth Circuit has summarized

that

       [p]rosecutors remain subject to criminal sanction for
       willful acts of abuse. Id. at 429. And “[t]he
       organized bar’s development and enforcement of
       professional standards for prosecutors” provides a
       “well-developed and pervasive mechanism” for
       controlling official malpractice. Malley v. Briggs,
       475 U.S. 335, 343 n.5 (1986); accord Imbler, 424 U.S.
       at 429 (“[A] prosecutor stands perhaps unique, among
       officials whose acts could deprive persons of
       constitutional rights, in his amenability to
       professional discipline by an association of his
       peers.”). Protections such as these “obviate the need
       for damages actions to prevent unjust results.”
       Mitchell v. Forsyth, 472 U.S. 511 (1985).

Safar, 859 F.3d at 250.


             Accordingly, the prosecutors (Forbes, Whitmyer, and

Frail) are entitled to the defense of and shielded by absolute

prosecutorial immunity from each of Gardner’s claims. 6




6 Having concluded that Forbes’ alleged actions fall within his
advocative function, his assertion that he is also entitled to
                                       38
    Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 39 of 64 PageID #: 608



                       VI. Local Government Immunity



             Kanawha County Defendants argue that they are immune

from Counts II through V pursuant to the West Virginia

Governmental Tort Claims and Insurance Reform Act of 1986, W.

Va. Code §§ 29-12A-1 et seq.         Kanawha County Defs. Mem. Supp.

12. 7   Like absolute prosecutorial immunity, local government

immunity should be addressed at an early stage in a case.               See

City of Huntington, 198 W. Va. at 148.           “The issue of . . .

immunity under the [Gov’t Tort Reform Act] from liability . . .

is purely a question of law and is ripe for summary disposition




qualified immunity, Forbes Reply 7-8, is disregarded because
that defense does not apply. See Buckley, 509 U.S. at 273.
7 The Gov’t Tort Reform Act does not provide immunity against
Gardner’s claim for deprivation of rights under § 1983 (Count I)
because the Act excludes from its immunity provisions all
“[c]ivil claims based upon alleged violations of the
constitution or statutes of the United States.” W. Va. Code
Ann. § 29-12A-18(e).
Kanawha County Defendants purport that the Prosecuting Attorney
is immune under the Gov’t Tort Reform Act as a local government
employee. Kanawha County Defs. Mem. Supp. 15. However, the
Prosecuting Attorney is being sued in its official capacity; its
local government immunity analysis will therefore proceed along
the same lines as the other “political subdivisions,” as
discussed below. See W. Va. Code Ann. § 29-12A-3; see also
Graham, 473 U.S. at 166-67 (brief description and comparison of
federal individual- and official-capacity immunities).

Last, Gardner and Kanawha County Defendants agree that the Gov’t
Tort Reform Act precludes Gardner’s claim for punitive damages
under his state-law claims against the defendants. W. Va. Code
Ann. § 29-12A-7(a).

                                       39
    Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 40 of 64 PageID #: 609



. . . through a motion to dismiss.”          State ex rel. Town of Pratt

v. Stucky, 229 W. Va. 700, 707 (2012).           The local government

immunity analysis proceeds with “the general rule of

construction [that] governmental tort legislation cases favor[]

liability, not immunity.”        State ex rel. Corp. of Charles Town

v. Sanders, 224 W. Va. 630, 633 (2009) (citing Syl. Pt. 2,

Marlin v. Bill Rich Constr., Inc., 198 W. Va. 635 (1996)).


             The West Virginia Legislature enacted the Gov’t Tort

Reform Act “to limit liability of . . . and provide immunity to

political subdivisions.”        W. Va. Code Ann. § 29-12A-1.        The

County Commission and the Prosecuting Attorney’s Office are

plainly “political subdivisions” under the Gov’t Tort Reform

Act.    See id. § 29-12A-3(c). 8      The West Virginia Supreme Court of

Appeals summarized the interplay of the Act’s immunity for

political subdivisions as follows:

       West Virginia Code § 29-12A-4(b) establishes the
       baseline principle that a political subdivision is not
       liable for “governmental or proprietary function[s]”
       except as set forth in subsection (c). Subsection (c)
       sets forth five general categories of negligence-based
       acts or functions for which a political subdivision is
       not entitled to immunity and may be held liable

8 Under the Act, a “political subdivision” is, in relevant part,
“any county commission, municipality and county board of
education; any separate corporation or instrumentality
established by one or more counties or municipalities, as
permitted by law; any instrumentality supported in most part by
municipalities; [and] any public body charged by law with the
performance of a government function and whose jurisdiction is
coextensive with one or more counties, cities or towns.” Id.

                                       40
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 41 of 64 PageID #: 610



     including specifically, “negligent performance of acts
     by [] employees while acting within the scope of
     employment.” W. Va. Code § 29-12A-4(c)(2).
     Irrespective of whether a case falls into one of the
     five categories set forth in subsection (c), stripping
     the political subdivision of its general immunity, the
     Gov’t Tort Reform Act goes on to enumerate seventeen
     categories of specific functions for which a political
     subdivision is nonetheless still immune. W. Va. Code
     § 29-12A-5(a)(1)-(17).

Bowden v. Monroe Cty. Comm’n, 232 W. Va. 47, 51 (2013).


          Importantly, the immunity of political subdivisions

yields only to “negligence-based acts or functions.”           Id.; see

W. Va. Code Ann. § 29-12A-4(c); see also Kelley v. City of

Williamson, 221 W. Va. 506, 513 (2007) (discussing Mallamo v.

Town of Rivesville, 197 W. Va. 616 (1996)) (per curiam).           In

other words, political subdivisions cannot be held liable for

the intentional torts of their employees.         See Byndon v. Pugh,

350 F. Supp. 3d 495, 511 (N.D.W. Va. 2018) (“this intentional

tort claim against the City should be dismissed since the law

does not allow political subdivisions to be held liable for

‘intentional malfeasance’ on the part of their employees.”);

Webb v. Raleigh Cty. Sheriff's Dep't, 761 F. Supp. 2d 378, 394

(S.D.W. Va. 2010) (“To the extent the Raleigh County Commission

may only be held liable for the negligent acts of its employees,

the intentional state torts . . . are dismissed as to the

Raleigh County Commission.”); and Zirkle v. Elkins Rd. Pub.

Serv. Dist., 221 W. Va. 409, 414 (2007) (per curiam) (“claims of

                                    41
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 42 of 64 PageID #: 611



intentional and malicious acts are included in the general grant

of immunity in W.Va.Code, 29–12A–4(b)(1). Only claims of

negligence specified in W.Va.Code, 29–12A–4(c) can survive

immunity from liability under the general grant of immunity in

W.Va.Code, 29–12A–4(b)(1).”).


           With the exception of Count IV, none of Gardner’s

claims are negligence-based: malicious prosecution requires

malice, Syl. Pts. 1-2, Norfolk S. Ry. Co. v. Higginbotham, 228

W. Va. 522 (2011); abuse of process requires willfulness or

malice, Syl. Pt. 3, Williamson v. Harden, 214 W. Va. 77 (2003)

(per curiam); false imprisonment requires intent, Erie Ins.

Prop. & Cas. Co. v. Edmond, 785 F. Supp. 2d 561, 573 (N.D. W.

Va. 2011); and IIED requires intent, Syl. Pt. 3, Travis, 202 W.

Va. 369.


           So it is that the Gov’t Tort Reform Act grants

immunity to the County Commission and the Prosecuting Attorney

on Counts II, III, and V.     See Holsten v. Massey, 200 W. Va.

775, 788 (1997) (stating that “willful” and “reckless” connotes

intentional actions); Peters v. Rivers Edge Mining, Inc., 224 W.

Va. 160, 190 (2009) (stating that “malice” is founded in “the

general disregard of the rights of others, rather than an intent

to injure” another).




                                    42
    Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 43 of 64 PageID #: 612



             The only claim left for analysis under the Gov’t Tort

Reform Act is the Count IV negligent hiring, retention and

supervision (“NHRS”) claim against the County Commission and the

Prosecuting Attorney, which predictably requires a showing of

negligence, see King, 299 W. Va. at 140, and is therefore

subject to liability under W. Va. Code § 29-12A-4(c)(2). 9


             Accordingly, the Gov’t Tort Reform Act shields the

County Commission and the Prosecuting Attorney from Counts II,

III, and V, but not IV.



                       VII. Statutes of Limitations



             At this point, the only surviving claims are Counts I

(§ 1983) and IV (NHRS) against the County Commission and the

Prosecuting Attorney.        Those defendants argue that Count IV is

time-barred.      See Kanawha County Defs. Mem. Supp. 24-25.          A

federal court sitting in diversity must apply the “substantive”

law of its forum state.        Gasperini v. Ctr. for Humanities, 518

U.S. 415, 426-27 (1996) (citing and quoting Erie R.R. Co. v.

Tompkins, 304 U.S. 64, 78 (1938)).          A state’s statute of



9 Section 29-12A-4(c)(2) also requires that the negligent actions
be performed “while acting within the scope of employment.” W.
Va. Code Ann. § 29-12A-4(c)(2). Again, there is no dispute that
any hiring, retention, or supervision decisions here would have
been within the scope of employment.

                                       43
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 44 of 64 PageID #: 613



limitations for a state-law claim is substantive law.           Walker v.

Armco Steel Corp., 446 U.S. 740, 745 (1980); Guaranty Trust Co.

v. York, 326 U.S. 99, 110-11 (1945); Bonham v. Weinraub, 431 F.

App’x 615, 616 (4th Cir. 2011).


          In West Virginia, “[a] five-step analysis should be

applied to determine whether a cause of action is time-barred.”

Syl. Pt. 5, Dunn v. Rockwell, 225 W. Va. 43 (2009).          The court

should: first, “identify the applicable statute of limitation

for each cause of action”; second, “identify when the requisite

elements of the cause of action occurred”; third, “[apply] the

discovery rule . . . to determine when the statute of limitation

began to run . . . , as set forth in Syllabus Point 4 of Gaither

v. City Hospital, Inc., 199 W. Va. 706, 487 S.E.2d 901 (1997)”;

fourth, “if the plaintiff is not entitled to the benefit of the

discovery rule, then determine whether the defendant

fraudulently concealed facts that prevented the plaintiff from

discovering or pursuing the cause of action[,]” in which case

“the statute of limitation is tolled”; and fifth, “determine if

the statute of limitation period was arrested by some other

tolling doctrine.”    Syl. Pt. 5, Dunn, 225 W. Va. 43.         The first

step of the Dunn framework is a question of law, while the

remaining four are questions of fact.        Id.




                                    44
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 45 of 64 PageID #: 614



           The parties agree that a two-year limitations period

applies to a NHRS cause of action.       Kanawha County Defs. Mem.

Supp. 24; e.g. Gardner Opp’n to Forbes 12.         In doing so, they

reference two decisions of the Supreme Court of Appeals, Casto

v. Dupuy, 204 W. Va. 619, 623 (1999) (per curiam), and Pizzuto

v. Randolph, No. 12-1298, 2013 W. Va. LEXIS 1028, at *5 n.3 (W.

Va. Oct. 4, 2013) (memorandum decision).        Those decisions

express mere tacit approval, at best, of the two-year

limitations period.    Otherwise, search of the case law reveals

that the Supreme Court of Appeals has not squarely addressed the

limitations period for NHRS, even in dicta.


           The court nonetheless concludes that the two-year

limitations period for typical negligence actions governs a

claim of NHRS.   See Trafalgar House Constr. v. ZMM, Inc., 211 W.

Va. 578, 583 (2002) (deciding that a claim for negligence is

governed by a two-year statute of limitations).


           Based on when the tort would have been completed --

upon Gardner’s conviction -- the NHRS claim would have accrued

in 1990.   See Merrill v. W. Va. Dep’t of Health & Hum. Res., 219

W. Va. 151, 156 (2006) (quoting Syl. Pt. 1, Cart v. Marcum, 188

W. Va. 241 (1992), overruled on other grounds, Syl. Pt. 1, Dunn,

225 W. Va. 43) (stating that “a cause of action accrues . . .

when a tort occurs”).

                                    45
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 46 of 64 PageID #: 615



            Gardner argues, however, that his NHRS claim benefits

from the discovery rule, which tolls the statute of limitations

until such time when the plaintiff knows, or by the exercise of

reasonable diligence, should know: “(1) that the plaintiff has

been injured, (2) the identity of the entity who owed the

plaintiff a duty to act with due care, and who may have engaged

in conduct that breached that duty, and (3) that the conduct of

that entity has a causal relation to the injury.”          Syl. Pt. 4,

Gaither, 199 W. Va. 706.     The discovery rule “is an objective

test.    The plaintiff is charged with knowledge of the factual,

rather than the legal, basis for the action.”         Dunn, 225 W. Va.

at 53.    Because Gardner had knowledge of potential negligence by

the County Commission and the Prosecuting Attorney in hiring,

retaining, and supervising Zain with the issuance of Zain I, 190

W. Va. at 336, in 1993, the discovery rule does not save his

claim.


            Gardner also argues that the defendants have

fraudulently concealed their misconduct, and that such

concealment continues to this day.       Even if Gardner’s threadbare

arguments had substance, fraudulent concealment tolls the

statute of limitations only “[w]hen[] . . . [a] defendant[’s]

fraudulent[] conceal[ment of] facts . . . prevented the

plaintiff from discovering or pursuing the potential cause of


                                    46
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 47 of 64 PageID #: 616



action.”    Syl. Pt. 5, Dunn, 225 W. Va. 43.       Because Gardner had

knowledge of the facts underlying a possible NHRS cause of

action when he filed his habeas petition in 1993, fraudulent

concealment cannot save his claim.


            Additionally, Gardner claims that he “has alleged new

liability arising from [the County Commission and the

Prosecuting Attorney’s] efforts to re-prosecute [Gardner] based

on insufficient evidence.”      Gardner Opp’n to Kanawha County

Defs. 14.    The complaint makes plain, however, that Count IV

against those defendants is entirely based upon their use of

Zain as an expert in Gardner’s trial.        Neither the discovery

rule nor fraudulent concealment bring Gardner’s claims within

the statute of limitations.


            For the same reasons that these arguments fail, so,

too, do Gardner’s arguments that his NHRS claim is saved by at

least one of three tolling doctrines: equitable estoppel,

equitable tolling, and statutory tolling.         Gardner Opp’n to

Kanawha County Defs. 15.


            As for his equitable estoppel argument, Gardner points

to Forbes’s alleged actions with regards to the November 1992

letter from the State Police superintendent, Compl. ¶ 35, and

baldly contends that additional information regarding the

defendants’ misconduct continues to be unsealed by a state
                                    47
     Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 48 of 64 PageID #: 617



court.      See Gardner Opp’n to Kanawha County Defs. 15.           Inasmuch

as this alleged misconduct occurred in 1992, the discovery rule

already delays the accrual of Gardner’s NHRS claim against the

County Commission and the Prosecuting Attorney until 1993, when

Zain I was issued and Gardner filed his first habeas petition.

Gardner fails to otherwise to show that he detrimentally relied

upon any affirmative act by any defendant; equitable estoppel

thus does not toll the limitations period of Gardner’s NHRS

claim.


              The same is true for his equitable tolling argument,

which relies on the same allegation regarding Forbes’s 1992

receipt of the letter.         Gardner Opp’n to Kanawha County Defs.

15; see Compl. ¶ 35. 10


10“As a general matter, equitable tolling pauses the running of
. . . a statute of limitations when a litigant has pursued his
rights diligently but some extraordinary circumstance prevents
him from bringing a timely action.” Lozano v. Montoya Alvarez,
134 S. Ct. 1224, 1232-33 (2014). The notes that Gardner’s
incarceration, although the most striking circumstance at the
time of Gardner’s causes of action, was not raised by Gardner
but would nonetheless fail to save his claim. “[T]here is no
tolling provision in [West Virginia’s] statute of limitations”
regarding incarceration, and “[i]t is generally held [that]
absent specific [statutory] provisions to the contrary . . . ,
there is no exemption because of imprisonment.” Craigo v.
Marshall, 175 W. Va. 72, 75 (1985) (citing 51 Am. Jur. 2d
Limitation of Actions, §§ 192-93 (1970), and Annot., 77 A.L.R.3d
735 (1977)); cf. McCray v. City of New York, No. 03 Civ. 9685
(DAB), 2007 U.S. Dist. LEXIS 90875, at *53-57 (S.D.N.Y. Dec. 11,
2007) (denying equitable tolling of the § 1983 false arrest and
false imprisonment claims of plaintiffs whose convictions had
been vacated after approximately twenty years).
                                        48
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 49 of 64 PageID #: 618



          As for statutory tolling, described in W. Va. Code §

55-2-17, that section provides pertinently as follows:

     Where any such right as is mentioned in this article
     shall accrue against a person . . . , if such person
     shall . . . conceal[] himself, or by any other
     indirect ways or means, obstruct the prosecution of
     such right, . . . the time that such obstruction may
     have continued shall not be computed as any part of
     the time within which the said right might or ought to
     have been prosecuted.

W. Va. Code. Ann. § 55-2-17.      This provision appears to mirror

the doctrine of fraudulent concealment, which has already been

discussed.   Statutory tolling thus does not save Gardner’s time-

barred claims.


          Accordingly, Count IV against the County Commission

and the Prosecuting Attorney is time-barred by the applicable

limitations period.



                   VIII. Failure to State a Claim



          After resolution of the affirmative defenses asserted

on the motions to dismiss, Gardner’s only surviving claim is his

§ 1983 claim (Count I) against the County Commission and the

Prosecuting Attorney.     Gardner alleges that his constitutional

rights were violated by the presentation of Zain’s false




                                    49
     Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 50 of 64 PageID #: 619



testimony, see Giglio, 405 U.S. 150; 11 the failure to disclose

exculpatory information regarding Zain, see Brady, 373 U.S. 83;

and the creation of “an inaccurate and unreliable, and possibly

even faked and fraudulent, fingerprint record.”              Compl. ¶¶ 100,

102, 107.      Kanawha County Defendants contend that Gardner has

failed to state a plausible § 1983 claim.             Kanawha County Defs.

Mem. Supp. 9.


              Before examining the merits of the 12(b)(6) motion to

dismiss Gardner’s § 1983 claim, the court briefly discusses the

interplay between the remaining defendants and their liability

in a § 1983 suit.        In Brandon v. Holt, the Supreme Court

explained “that a judgment against a public servant ‘in his

official capacity’ imposes liability on the entity that he



11Gardner cites Giglio for the proposition, as stated by him,
that “[a] due process violation occurs when the prosecution
convicts a defendant based upon false evidence, regardless of
whether the prosecutor is aware of its falsity.” Compl. ¶ 100.
The Supreme Court has not yet so held, although it has decided
that the knowing use or allowance of false testimony violates
due process, see Giglio, 405 U.S. at 153-54. But some circuits
have agreed with Gardner’s position: see Maxwell v. Roe, 628
F.3d 486, 506-07 (9th Cir. 2010), Ortega v. Duncan, 333 F.3d
102, 108 (2d Cir. 2003); but see Pierre v. Vannoy, 891 F.3d 224,
227-29 (5th Cir. 2018). As has the Supreme Court of Appeals,
see Zain I, 438 S.E.2d at 504-05, and this court when it granted
Gardner’s habeas petition, Ballard, 172 F. Supp. 3d at 935-96.
For its part, the Fourth Circuit appears reluctant to venture
beyond that which the Supreme Court has held. See United States
v. Chavez, 894 F.3d 593, 2018 U.S. App. LEXIS 18022, at *9-10
(4th Cir. 2018); United States v. Kelly, 35 F.3d 929, 933 (4th
Cir. 1994).

                                        50
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 51 of 64 PageID #: 620



represents.”   469 U.S. 464, 471 (1985).       In other words,

“official-capacity suits generally represent only another way of

pleading an action against an entity of which an officer is an

agent,” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55

(1978), and the same applies to suits against subdivisions of a

local government entity, such as a social services department,

see Brandon, 469 U.S. at 472 (discussing Monell).          So, “[f]or

the purpose of evaluating [Kanawha County’s] potential liability

under § 1983, [this] opinion . . . equate[s] the actions of [the

Prosecuting Attorney] in his official capacity [and the County

Commission] with the actions of the county itself.”          Id.


          Section 1983 provides the following, in relevant part:

     Every person who, under color of any statute,
     ordinance, regulation, custom, or usage, of any State
     . . . subjects, or causes to be subjected, any citizen
     of the United States or other person within the
     jurisdiction thereof to the deprivation of any rights,
     privileges, or immunities secured by the Constitution
     and laws, shall be liable to the party injured in an
     action at law, suit in equity, or other proper
     proceeding for redress . . . .

42 U.S.C.S. § 1983.    Local government units are “persons” under

§ 1983 and are subject to suit.       Monell, 436 U.S. at 690.       But

liability of a local government must be direct; a respondeat

superior theory of liability does not suffice.          See id. at 691.

Therefore, the Supreme Court instructs that a local government

is liable under § 1983 only “when execution of [the]



                                    51
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 52 of 64 PageID #: 621



government’s policy or custom, whether made by its lawmakers or

by those whose edicts or acts may fairly be said to represent

official policy, inflicts the injury.”        Id. at 694; see also

Semple v. City of Moundsville, 195 F.3d 708, 712 (4th Cir. 1999)

(“[P]laintiffs seeking to impose liability on a municipality

must, therefore, adequately plead and prove the existence of an

official policy or custom that is fairly attributable to the

municipality and that proximately caused the deprivation of

their rights.”).


          A plaintiff must show “that, through its deliberate

conduct, the [local government] was the ‘moving force’ behind

the injury alleged.    That is, a plaintiff must show that the

municipal action was taken with the requisite degree of

culpability . . . .”    Bd. of the. Comm’rs of Bryan Cty. v.

Brown, 520 U.S. 397, 404 (1997) (emphasis omitted).

Furthermore, a “plaintiff must establish the state of mind

required to prove the underlying [constitutional] violation”

because “[§] 1983 itself ‘contains no state-of-mind requirement

independent of that necessary to state a violation’ of the

underlying federal right.”      Id. at 405 (quoting Daniels v.

Williams, 474 U.S. 327, 330 (1986)).




                                    52
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 53 of 64 PageID #: 622



             A local government manifests a “policy or custom” in

four ways:

     (1) through an express policy, such as a written
     ordinance or regulation; (2) through the decisions of
     a person with final policymaking authority; (3)
     through an omission, such as a failure to properly
     train officers, that “manifest[s] deliberate
     indifference to the rights of citizens”; or (4)
     through a practice that is so “persistent and
     widespread” as to constitute a “custom or usage with
     the force of law.”

Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir. 2003) (quoting

Carter v. Morris, 164 F.3d 215, 218 (4th Cir. 1999)); see also

Connick v. Thompson, 563 U.S. 51, 61 (2011).         Here, Gardner

rests on the latter three.      Gardner Opp’n to Kanawha County

Defs. 11.



     A. Final Policymaking Authority



            “[M]unicipal liability may be imposed for a single

decision by municipal policymakers under appropriate

circumstances”: “where -- and only where -- a deliberate choice

to follow a course of action is made from among various

alternatives by the official or officials responsible for

establishing final policy with respect to the subject matter in

question.”    Pembaur v. City of Cincinnati, 475 U.S. 469, 480,

483 (1986).    “[W]hether a particular official has ‘final

policymaking authority’ is a question of state law” and “is


                                    53
     Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 54 of 64 PageID #: 623



itself a legal question to be resolved by the trial judge.”

Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 737 (1989)

(emphasis omitted) (quoting Pembaur, 475 U.S. at 483), overruled

on other grounds as recognized by Dennis v. County of Fairfax,

55 F.3d 151, 156 n.1 (4th Cir. 1995). 12


              Beginning with the Prosecuting Attorney’s Office, West

Virginia Code § 7-4-1 governs the duties of a county prosecuting

attorney.      Those duties are described in broad terms:

        The prosecuting attorney shall attend to the criminal
        business of the state in the county in which he or she
        is elected and qualified and when the prosecuting
        attorney has information of the violation of any penal
        law committed within the county, the prosecuting
        attorney shall institute and prosecute all necessary
        and proper proceedings against the offender and may,
        in such case, issue or cause to be issued a summons
        for any witness the prosecuting attorney considers
        material.

W. Va. Code Ann. § 7-4-1; 13 see State ex rel. Hamstead v.

Dostert, 173 W. Va. 133, 138 (1984) (“When we speak of


12“There is a circuit split as to whether the 1991 amendments to
§ 1981 overruled” Jett. Burns v. Bd. of Cty. Comm’rs, 330 F.3d
1275, 1288 n.10 (10th Cir. 2003) (collecting cases demonstrating
a circuit split). The Fourth Circuit’s position is that they
did not: “We do not believe that this aspect of Jett was
affected by the Civil Rights Act of 1991, which added subsection
(c) to § 1981.” Dennis, 55 F.3d at 156 n. 1.
13Whether, and over what, a prosecuting attorney exercises final
policymaking authority is one issue. On behalf of whom the
prosecuting attorney exercises that authority is totally
separate. Specifically, courts of appeals have found that
certain prosecuting attorneys in some capacities exercise their
policymaking authority on behalf of the state and are therefore
entitled to Eleventh Amendment immunity. See, e.g., Carter v.
                                        54
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 55 of 64 PageID #: 624



‘prosecutorial discretion,’ we are speaking of what course of

conduct is ‘necessary and proper’ given the circumstances in a

particular case.”).    Notably, section 7-4-1 grants a county

prosecuting attorney the authority to “institute and prosecute

all necessary and proper proceedings” and to summon “any witness

the prosecuting attorney considers material.”         Consequently, at

this stage, the court is satisfied that the Prosecuting

Attorney’s Office possessed final policymaking authority over

(A) which witnesses to call at a criminal trial and (B) which

information to disclose to the defense.


          Taking his allegations as true, Gardner has alleged

sufficient facts to state a plausible claim that the Prosecuting

Attorney’s Office violated his constitutional rights.           The 1993

decision of the Supreme Court of Appeals in Zain I establishes

that Zain’s testimony was unreliable.        Gardner also alleges that

Zain was woefully unqualified as an expert serologist.



City of Philadelphia, 181 F.3d 339, 242 (3d Cir. 1999). That
issue was not raised, however, and thus the court does not
address it. See U.S. ex rel. Oberg v. Pennsylvania Higher Educ.
Assistance Agency, 745 F.3d 131, 136 (4th Cir. 2014) (“arm-of-
the-state status may well constitute an affirmative defense in
the related Eleventh Amendment context”) and see id. at 147
(Traxler, C.J., concurring in the judgment in part and
dissenting in part) (“Although this court has not addressed the
issue, the circuits that have considered similar assertions of
arm-of-state status have uniformly concluded that it is an
affirmative defense to be raised and established by the entity
claiming to be an arm of the state.”).

                                    55
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 56 of 64 PageID #: 625



According to Gardner, the Prosecuting Attorney -- allegedly

Forbes at the time -- knew, or at least should have known, that

Zain was unreliable and unqualified before calling Zain at

Gardner’s trial, but the Prosecuting Attorney affirmatively

decided to use Zain as an expert witness anyway.          Moreover,

Gardner alleges that the Prosecuting Attorney failed to disclose

this exculpatory Zain evidence.       Gardner was convicted, and his

conviction was ultimately vacated because of the impact of

Zain’s testimony.    See Ballard, 172 F. Supp. 3d at 940.


          Under these circumstances, Gardner has stated a viable

claim that the Prosecuting Attorney’s Office violated his

constitutional rights under Giglio and Brady.         See Pembaur, 475

U.S. at 484-85 (finding that a county prosecutor violated the

plaintiff’s Fourth Amendment rights based on a single decision

of a prosecutor with final policymaking authority).

Accordingly, Gardner has stated a plausible § 1983 claim against

the Prosecuting Attorney as the official holding final

policymaking authority.



     B. Failure to Train



          As earlier noted, a local government’s failure to

train subordinate employees can amount to a deprivation of

rights under § 1983:

                                    56
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 57 of 64 PageID #: 626



     In limited circumstances, a local government’s
     decision not to train certain employees about their
     legal duty to avoid violating citizens’ rights may
     rise to the level of an official government policy for
     purposes of § 1983. A municipality’s culpability for
     a deprivation of rights is at its most tenuous where a
     claim turns on a failure to train.

Connick, 563 U.S. at 61 (citing Oklahoma City v. Tuttle, 471

U.S. 808, 822-23 (1985) (plurality opinion)).


          Underscoring the difficulty in proving § 1983

liability for a failure to train, a plaintiff must establish

that “a municipality’s failure to train its employees in a

relevant respect must amount to ‘deliberate indifference to the

rights of’” citizens.     Id. (alteration in original) (quoting

City of Canton v. Harris, 489 U.S. 378, 388 (1989)).           Deliberate

indifference “require[s] proof that a municipal actor

disregarded a known or obvious consequence of his action.”            Id.

(quoting Bryan Cty., 520 U.S. at 410).        In other words, to

exhibit deliberate indifference, a policymaker must have actual

or constructive notice that a characteristic of the local

government’s training programs causes subordinate employees to

violate the constitutional rights of citizens.          See id.; see

also D’Ambrosio v. Marino, 747 F.3d 378, 387-388 (6th Cir. 2014)

(stating a four-part test); Moody v. City of Newport News, 93 F.

Supp. 3d 516, 537 (E.D. Va. 2015) (stating a three-part test).




                                    57
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 58 of 64 PageID #: 627



            Actual or constructive notice -- and corresponding

deliberate indifference -- may be shown in two ways.           First, “in

a narrow range of circumstances,” a plaintiff can use a single

incident to show deliberate indifference.         Connick, 563 U.S. at

63 (quoting Bryan Cty., 520 U.S. at 409)).         “[T]o prove

deliberate indifference based on a single incident, a

[p]laintiff must show that the constitutional violation at issue

was the ‘patently obvious’ or ‘highly predictable’ consequence

of the municipality’s failure to provide additional specified

training.”    Carrero v. Farrelly, 270 F. Supp. 3d 851, 865 (D.

Md. 2017) (quoting Connick, 563 U.S. at 64).         Single incident

liability “is only available in situations where the underlying

constitutional right is quite clear and is one that the

subordinates reasonably can be expected to confront with some

regularity.”    Brown v. Mitchell, 308 F. Supp. 2d 682, 704-05

(E.D. Va. 2004); see also Connick, 563 U.S. at 64-65.


            Second, “[a] pattern of similar constitutional

violations by untrained employees is ‘ordinarily necessary’ to

demonstrate deliberate indifference for purposes of failure to

train.”    Connick, 563 U.S. at 62 (quoting Bryan Cty., 520 U.S.

at 409).    Importantly, in order for policymakers to have had

notice, the similar violations and associated consequences must

have revealed themselves to policymakers prior to the


                                    58
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 59 of 64 PageID #: 628



deprivation of the plaintiff’s rights.        See id. at 63 n.7

(quoting City of Canton, 489 U.S. at 395 (O’Connor, J.,

concurring in part and dissenting in part)) (“[C]ontemporaneous

or subsequent conduct cannot establish a pattern of violations

that would provide ‘notice to the cit[y] and the opportunity to

conform to constitutional dictates . . . .’” (second and third

alterations in original)); see also O’Neal v. City of New York,

196 F. Supp. 3d 421, 435 (S.D.N.Y. 2016).


           Gardner is plainly foreclosed from pursuing a single-

incident theory against the Prosecuting Attorney’s Office.            In

Connick, the Supreme Court held that “[f]ailure to train

prosecutors in their Brady obligations does not fall within the

narrow range of . . . single-incident liability.”          563 U.S. at

64.   Since attorneys must complete rigorous legal training

during and after law school, pass a bar exam, and are

responsible for meeting and maintaining ethical and professional

standards, “recurring constitutional violations are not the

‘obvious consequence’ of failing to provide prosecutors with

formal in-house training about how to obey the law.”           Id. at 64-

66.   That reasoning applies to the Prosecuting Attorney’s

alleged Giglio violations as well, see Ekwunife v. City of

Philadelphia, 245 F. Supp. 3d 660, 676 (E.D. Pa. 2017)

(extending Connick’s single incident-Brady holding to the use of


                                    59
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 60 of 64 PageID #: 629



recanted testimony), and Gardner cannot prevail on a single-

incident theory.


          Nor has Gardner alleged a sufficient pattern of

constitutional violations by untrained employees.          Viewed in the

light most favorable to Gardner, the Prosecuting Attorney used

Zain as a witness at a number of trials in the four to five

years leading up to and including Gardner’s trial.          During that

time, prosecutors allegedly knew or should have known that Zain

was unreliable and unqualified, yet called Zain as a witness in

violation of Giglio and failed to disclose exculpatory Zain-

related information in violation of Brady.         Gardner fails,

however, to allege with any degree of specificity any training

failure and how such failure related to his injuries.           Balt.

City, 767 F.3d at 403 (“A plaintiff fails to state a claim only

when he offers ‘labels and conclusions’ or formulaically recites

the elements of his § 1983 cause of action.” (quoting Iqbal, 556

U.S. at 678)).   Instead, Gardner formulaically recites that the

Prosecuting Attorney’s Office failed to train the prosecutors on

how to select expert witnesses.       See Compl. ¶ 105 (Prosecuting

Attorney “made decisions and set policy regarding the approval,

enrollment and use of expert witnesses like Zain, but failed to

provide adequate screening, training, and supervision and failed

to adopt needed policies, with deliberate indifference to the


                                    60
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 61 of 64 PageID #: 630



fact that a violation of federal rights is a highly predictable

consequence. Better screening, training and supervision could

have directly prevented the harm in this case. . . . ”).

Accordingly, Gardner fails to state a plausible § 1983 claim

against the Prosecuting Attorney for a failure to train his

subordinates.



     C. Custom or Usage, Condonation, and Supervisory Liability



          As expressly stated in the statute, a person’s

“custom” that deprives a citizen’s constitutional or statutory

rights violates § 1983.     42 U.S.C. § 1983.      The Fourth Circuit

sometimes uses the labels “supervisor liability” or “custom by

condonation,” but the underlying elements are the same.           Compare

King v. Rubenstein, 825 F.3d 206, 224 (4th Cir. 2016)

(supervision), with Balt. City, 767 F.3d at 402-03

(condonation), with Morris, 164 F.3d at 218-19 (custom or

usage).   See generally Spell v. McDaniel, 824 F.2d 1380, 1390-91

(4th Cir. 1987) (describing “custom or usage” liability in terms

such as “condoned custom” and “knowledge . . . imputed to the

supervisory personnel”).


          To prevail on a “custom or usage” theory, a plaintiff

must demonstrate (1) a persistent and widespread practice by

local government employees that posed a pervasive and

                                    61
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 62 of 64 PageID #: 631



unreasonable risk of constitutional injury to citizens similar

to the plaintiff; (2) actual or constructive knowledge of such

practice by the governing body or official with policymaking

authority; (3) exhibition of deliberate indifference or tacit

authorization, or perhaps even specific intent, in failing to

correct or stop the behavior; and (4) causation.          See King, 825

F.3d at 223-24; Balt. City, 767 F.3d at 402-03; Lytle, 326 F.3d

at 473; Shaw, 13 F.3d at 799; Spell, 824 F.2d at 1385-91.

“Constructive knowledge may be inferred from the widespread

extent of the practices, general knowledge of their existence,

manifest opportunities and official duty of responsible

policymakers to be informed, or combinations of these.”           Spell,

824 F.2d at 1391.    Causation must be “sufficiently close,” “such

as to make the specific violation ‘almost bound to happen,

sooner or later,’ rather than merely ‘likely to happen in the

long run.’”   Id.


          Gardner has alleged enough factual matter, taken as

true, to state a plausible custom or usage claim against the

Prosecuting Attorney’s Office.      As earlier noted, calling Zain

as a witness violated Giglio, and the prosecutors’ failure to

disclose exculpatory Zain-related evidence violated Brady.            The

Prosecuting Attorney allegedly knew of these violations, yet




                                    62
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 63 of 64 PageID #: 632



nonetheless acquiesced in that practice, which directly caused

Gardner’s injury.



     D. Summary



          Gardner has thus stated a plausible § 1983 claim

against the Prosecuting Attorney’s Office and, by extension, the

County Commission of Kanawha County, under either a final

policymaking authority or a custom or usage theory of liability.



                             IX. Conclusion



          In sum, Gardner’s lone surviving claim is his § 1983

claim against the Prosecuting Attorney’s Office and the County

Commission.    For the foregoing reasons, it is ORDERED that


  1. Forbes’ motion to dismiss be, and hereby is, granted;


  2. Kanawha County Defendants’ motion to dismiss be, and hereby

     is, granted to the extent set forth below, and is otherwise

     denied;


  3. Kanawha County, West Virginia be, and hereby is, dismissed

     as being a duplicative party of the County Commission;




                                    63
 Case 2:17-cv-03934 Document 57 Filed 08/28/19 Page 64 of 64 PageID #: 633



  4. Counts I through V against Forbes, Whitmyer, and Frail in

     their individual capacities be, and hereby are, dismissed

     according to absolute prosecutorial immunity;


  5. Counts II, III, and V against the County Commission and the

     Prosecuting Attorney be, and hereby are, dismissed

     according to the immunity provided by the Gov’t Tort Reform

     Act;


  6. Count IV against the County Commission and the Prosecuting

     Attorney be, and hereby is, dismissed as time-barred; and


            The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and to any

unrepresented parties.


                                     ENTER:    August 28, 2019




                                    64
